75 N.Y.2d 949 (1990)
In the Matter of the Claim of Helen Collier, Claimant,
v.
Brightwater Beer & Soda Distributor et al., Respondents, and Special Fund for Reopened Cases, Appellant. Workers' Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued March 29, 1990.
Decided April 26, 1990.
Morris N. Lissauer for appellant.
Robert Abrams, Attorney-General (Howard B. Friedland, O. Peter Sherwood, Peter H. Schiff, Jane Lauer Barker and Theresa E. Wolinski of counsel), for Workers' Compensation Board, respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (147 AD2d 868; see also, Matter of De Mayo v Rensselaer Polytech Inst., 74 N.Y.2d 459).